Judgments, Supreme Court, New York County (Jay Gold, J.), rendered January 6, 1993, convicting each defendant, after a jury trial, of murder in the second degree and attempted murder in the second degree, and sentencing defendant Le-mus, as a second felony offender, to concurrent terms of 25 years to life and 5 to 10 years, respectively, and defendant Hildago to concurrent terms of 25 years to life and 5 to 15 years, respectively, unanimously affirmed.
The verdict as to each defendant was legally sufficient, and was not against the weight of the evidence. We see no reason to disturb the jury’s determination concerning the credibility of witnesses and reliability of identification testimony. There was ample evidence demonstrating a community of purpose among defendants and at least one other person to shoot the security guards.
Defendant Lemus’s contention that he was denied his right *171to counsel at his lineup is without merit, since his attorney was given ample advance notice of the lineup, and a reasonable opportunity to attend but declined to attend or to arrange for a substitute attorney (see, People v Jones, 223 AD2d 375, lv denied 88 NY2d 849).
The trial court properly rejected defendants’ request for production of the personnel records of a victim-witness, an ex-police officer.
The largely unpreserved challenges to portions of the People’s summation do not warrant reversal.
We have considered defendants’ remaining contentions and find them to be without merit. Concur—Sullivan, J. P., Ellerin, Nardelli, Tom and Mazzarelli, JJ.